Baldwin, J. delivered the opinion of the Court
Cope, J. concurring.
The order is affirmed on the authority of Peters v. Foss (16 Cal. 357). We have repeatedly held that it is within the power of the Court below to grant amendments whenever, at any stage of the trial, they are necessary to the purposes of justice. This power should be liberally exercised to secure a fair and speedy trial on the merits, and we do not feel disposed to interfere with the action of the Court below in the exercise of this discretion.